                                                                                                        FILED
                                                                                                2019 Jul-17 PM 01:41
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION

ANITA STUDDARD HUNT,                         }
                                             }
       Plaintiff,                            }
                                             }
v.                                           }       Civil Action No.: 4:18-CV-1067-RDP
                                             }
NANCY A. BERRYHILL,                          }
Acting Commissioner of                       }
Social Security,                             }
                                             }
       Defendant.                            }


                                MEMORANDUM DECISION

       Plaintiff Anita Studdard Hunt (“Plaintiff”) brings this action pursuant to Section 205(g) of

the Social Security Act (the “Act”), seeking review of the decision of the Commissioner of Social

Security (“the Commissioner”) denying her claim for a period of disability insurance benefits

(“DIB”). See 42 U.S.C. § 405(g). Based on this court’s review of the record and the briefs

submitted by the parties, the court finds that the decision of the Commissioner is due to be

affirmed.

I.     Proceedings Below

       Plaintiff filed her application for DIB on June 24, 2015, alleging a disability onset date of

December 31, 2014. (R. 60-1). The Social Security Administration (“SSA”) denied the initial

request for DIB on August 8, 2015. (R. 69-71). Subsequently, Plaintiff requested a hearing before

an Administrative Law Judge (“ALJ”) (R. 83-4), and ALJ Lisa M. Johnson held the hearing on

June 22, 2017. (R. 34). In her decision dated October 4, 2017, the ALJ determined that Plaintiff

was not under a disability within the meaning of Sections 216(i) and 223(d) of the Social Security

Act. (R. 28). As the Appeals Council denied Plaintiff’s request for review on May 17, 2018, which

                                                 1
was the final decision of the Commissioner (R. 1-3), the Commissioner’s decision is now a proper

subject for this court’s appellate review.

II.        Statement of Facts

           Plaintiff, who was born on December 25, 1965, was 49-years-old when she filed her request

for DIB and 51 at the time of the ALJ’s decision. (R. 20, 28, 59). Plaintiff received her GED in

1991 and held two different jobs over a fifteen-year period: an assembly line worker from 2000 to

2002 and cashier/cook at a gas station from 2005 to 2015. (R. 160). Plaintiff alleges, and the ALJ

found, that she suffers from morbid obesity, sciatica, hypertension, carpal tunnel syndrome,

osteoarthritis, neuropathy, and obstructive sleep apnea. (R. 22).

           Plaintiff’s medical record begins with a January 20, 2014 visit to Shellie Gilbreath, NP-C,1

complaining of pain in her left shoulder. (R. 277-78). During the physical exam, Gilbreath found

tenderness in the lower cervical spine resulting in limited range of motion in the area. (R. 279).

Gilbreath prescribed a ten-day-amount of prednisone for Plaintiff’s shoulder joint pain and ordered

Plaintiff to return to the office if no improvement occurred. (R. 279). Plaintiff returned to

Gilbreath’s office a month later, and despite reviewing the past shoulder joint pain, Gilbreath only

assessed Plaintiff’s bronchitis issue in the report. (R. 276-77). Shortly thereafter, Plaintiff again

sought respite from shortness of breath and congestion. (R. 272). Once again, despite reviewing

shoulder joint pain, Gilbreath did not create a plan for treatment related to that condition; instead,

Gilbreath prescribed more medication for bronchitis and ordered three-weeks of medication for

hypertensive disorder. (R. 274).

           On April 4, 2014, Plaintiff returned with additional complaints, including edema and

abnormal weight gain. (R. 269-70). In her assessment, Gilbreath found that Plaintiff suffered from



1
    NP-C is an abbreviation for a Certified Nurse Practitioner.

                                                            2
edema in the lower extremities and abnormal weight gain; as a result, Gilbreath started Plaintiff

on Lasix and potassium chloride tablets for thirty days. (R. 272). Gilbreath instructed Plaintiff to

return to the office four days later to monitor her weight and blood pressure (R. 272); however,

Plaintiff’s next visit did not occur until April 30. (R. 267). Again, Gilbreath prescribed a month-

supply medication for Plaintiff’s edema in addition to Adipex to treat her abnormal weight gain.

(R. 266).

           A day after her June 9 visit for a prescription refill, Plaintiff was in a motor vehicle

accident. She sought treatment for resulting neck and right shoulder pain, in addition to the

previous shoulder joint pain, during a July 1 visit to Gilbreath. (R. 261, 264).2 After a physical

exam that revealed limited range of motion in the right shoulder, Gilbreath ordered Plaintiff an

MRI for her cervical spine and shoulder. (R. 263). Gilbreath prescribed a thirty-day starter pack of

Gralise for Plaintiff’s neuropathy. (R. 263). Three weeks later, Plaintiff returned seeking treatment

for her previous ailments in addition to right elbow pain. (R. 258). Gilbreath examined Plaintiff

and found that the pain caused Plaintiff moderate distress and limited her range of motion. (R.

260). Moreover, the nurse practitioner prescribed further medication for obesity. (R. 260).

            Plaintiff underwent the two MRI exams on August 13, 2014. (R. 233). The exams revealed

that Plaintiff suffers from mild degenerative disk disease in her neck and osteoarthritis in her right

shoulder. (R. 233-34). Following a reference from her visit with Gilbreath on August 18 to discuss

the MRI results (R. 255), Plaintiff saw Dr. Seth Spotinitz, who diagnosed Plaintiff with moderate

right carpal tunnel syndrome on September 16, 2014. (R. 240, 281). Plaintiff returned to Gilbreath

in September and December 2014 without any new diagnoses. Plaintiff’s last visit to Gilbreath

before she applied for DIB occurred June 23, 2015.3 (R. 246). During this visit, Gilbreath noted


2
    Plaintiff told her physician that she did not go to the emergency room following the motor vehicle accident. (R. 262).
3
    Plaintiff continued to visit Gilbreath for refills on prescriptions, such as her November 2015 visit. (R. 319).

                                                             3
that Plaintiff gained 34 pounds since her previous visit in September 2014. (R. 247). Also, Plaintiff

complained of back pain for the first time, and Gilbreath prescribed both tramadol and prednisone

to treat the pain. (R. 248).

        On the following day, Plaintiff filed for disability. (R. 59). She visited Dr. Jimmy A.

Oguntuyo for a disability medical examination on August 20, 2015. (R. 311). After a review of

systems, physical exam, a “suboptimal” lower back x-ray that showed no gross malalignment, and

review of a range of motion chart, Dr. Oguntuyo found that Plaintiff suffered from morbid obesity,

sciatica, carpal tunnel syndrome, edema of the lower extremities, osteoarthritis, neuropathy, sleep

apnea, and hypertension. (R. 313-14). Consequently, Dr. Oguntuyo found that Plaintiff “may not

be able to perform any meaningful work-related activities that involve prolonged standing, sitting,

walking, lifting, carrying, [and] handling objects.” (R. 313). Also, Dr. Oguntuyo wrote that

Plaintiff may benefit from the use of a walker for support, stability, and mobility; however, he did

not prescribe Plaintiff an assistive device. (R. 313).

        The Disability Determination Service also sent Plaintiff to Dr. Anand Iyer for an

examination that took place April 1, 2017. (R. 327). After physical examination and a range of

motion determination, Dr. Iyer found a history of bilateral carpal tunnel syndrome and

hypertension confirmed by records; however, he did not confirm record support of Plaintiff’s

history of neck pain, left shoulder pain, back pain, hip pain, and left knee pain. (R. 329). Dr. Iyer

did, however, note that Plaintiff had “difficulty getting on and off the exam table,” “difficulty

opposing her digits, making a fist, squeezing my fingers, buttoning, and buckling,” abnormal gait,

and inability to “walk on heels and tiptoes.” (R. 328). Ultimately, Dr. Iyer concluded that Plaintiff

“may have some impairment of functions involving sitting, standing, walking, climbing steps,




                                                  4
bending, lifting, twisting, carrying, reaching overhead, handling, buttoning, buckling, and opening

jars.” (R. 329).

III.    ALJ Decision

        Disability under the Act is determined under a five-step test. 20 C.F.R. § 404.1520. First,

the ALJ must determine whether the claimant is engaging in substantial gainful activity. 20 C.F.R.

§ 404.1520(a)(4)(i). “Substantial work activity” involves significant physical or mental activities,

and “gainful work activity” is work that is done for pay or profit. 20 C.F.R. § 404.1572. If the

ALJ finds that the claimant engages in substantial gainful activity, then the claimant cannot claim

disability. 20 C.F.R. § 404.1520(b).

        Second, the ALJ must determine whether the claimant has a medically determinable

impairment or a combination of medical impairments that significantly limits the claimant’s ability

to perform basic work activities. 20 C.F.R. § 404.1520(a)(4)(ii). Absent such impairment, the

claimant may not claim disability. Id.

        Third, the ALJ must determine whether the claimant’s impairment meets or medically

equals the criteria of an impairment listed in 20 C.F.R. § 404, Subpart P, Appendix 1. See 20 C.F.R.

§§ 404.1520(d), 404.1525, 404.1526. When the claimant meets these criteria, the ALJ will find

that the claimant is disabled. 20 C.F.R. § 404.1520(a)(4)(iii).

        If the claimant does not fulfill the requirements necessary to be declared disabled under the

third step, the ALJ may still find disability after the next two steps of the analysis. The ALJ must

first determine the claimant’s residual functional capacity (“RFC”), which refers to the claimant’s

ability to work despite her impairments. 20 C.F.R. § 404.1520(e). Then, in the fourth step, the ALJ

evaluates whether the claimant has the RFC to perform past relevant work. 20 C.F.R. §

404.1520(a)(4)(iv). If the ALJ finds that the claimant is capable of performing past relevant work,


                                                 5
then the claimant is deemed not disabled. Id. On the other hand, if the ALJ finds the claimant

unable to perform past relevant work, then the analysis proceeds to the fifth and final step. 20

C.F.R. § 404.1520(a)(4)(v).

       In the last portion of the test, the ALJ must decide whether the claimant is able to perform

any other work commensurate with her RFC, age, education, and work experience. 20 C.F.R. §

404.1520(g). Here, the burden of proof shifts from the claimant to the Commissioner to prove the

existence, in significant numbers, of jobs in the national economy that the claimant can do given

her RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(g), 404.1560(c).

       In this case, the ALJ first determined that Plaintiff meets the insured status requirements

of the Act through September 30, 2018. (R. 22). Next, the ALJ found that Plaintiff has not engaged

in substantial gainful activity since December 31, 2014, the alleged onset date of disability. (R.

22). The ALJ also determined that Plaintiff has the following medically determinable severe

impairments: morbid obesity, sciatica, hypertension, carpal tunnel syndrome, osteoarthritis,

neuropathy, and obstructive sleep apnea. (R. 22). However, the ALJ reasoned that the record does

not demonstrate that Plaintiff has an impairment or combination of impairments that meet or

medically equal the severity of a listed impairment in 20 CFR Part 404, Subpart P, Appendix 1.

(R. 23).

       After considering whether Plaintiff’s symptoms were reasonably consistent with the

objective medical evidence and other evidence based on the requirements of 20 CFR 404.1529 and

SSR 16-3p, the ALJ determined that Plaintiff has the residual functional capacity (“RFC”) to

perform work at the light exertional level subject to additional limitations. (R. 23, 26). The ALJ

found that Plaintiff’s medically determinable impairments could reasonably be expected to cause

some of the alleged symptoms, but that Plaintiff’s statements and other allegations concerning the


                                                6
intensity, persistence, and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record. (R. 24).

         At the final step, the ALJ concluded that Plaintiff is not capable of performing past relevant

work, when considering her age (which the ALJ properly changed to closely approaching

advanced age), education, work experience, and RFC, in addition to the Vocational Expert’s

testimony, there are existing jobs in significant numbers in the national economy that Plaintiff can

perform. (R. 26-27). Having found that Plaintiff has physical limitations that do not rise to the

level of a disability and that she is capable of making a successful adjustment to other work

available in significant numbers in the national economy, the ALJ held that Plaintiff has not been

under a disability, as defined by the Act, from the alleged onset date of disability to the date of

decision. (R. 25-28).

IV.      Plaintiff’s Argument for Remand

         Plaintiff argues that the ALJ’s factual findings are not supported by substantial evidence

or correct legal standards because: (1) the ALJ failed to accord proper weight to the opinions of

the consulting physicians; (2) the ALJ failed to properly consider Plaintiff’s obesity in combination

with other impairments; (3) the ALJ did not base her RFC decision that Plaintiff can perform light

work on substantial evidence, and (4) the ALJ erred by not applying Medical-Vocational Rule

201.10. (Doc. #8 at 1).4 The court addresses each argument, in turn.

V.       Standard of Review

         The only issues before this court are whether the record reveals substantial evidence to

sustain the ALJ’s decision, see 42 U.S.C. § 405(g); Walden v. Schweiker, 672 F.2d 835, 838 (11th


4
 The Plaintiff also argues that the ALJ failed to properly consider her “excellent work history”; however, neither the
Eleventh Circuit nor the SSR requires an ALJ to consider excellent work history in the determination of Plaintiff’s
subjective complaints. See Dudley v. Berryhill, No. 4:17-CV-01424-AKK, 2019 WL 1281194, at *7 (N.D. Ala. Mar.
20, 2019).

                                                          7
Cir. 1982), and whether the ALJ applied the correct legal standards. See Lamb v. Bowen, 847 F.2d

698, 701 (11th Cir. 1988); Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). Title 42 U.S.C.

§ 405(g) mandates that the Commissioner’s findings are conclusive if supported by “substantial

evidence.” Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). In other words, the district

court may not reconsider the facts, re-evaluate the evidence, or substitute its judgment for that of

the Commissioner; instead, it must review the final decision as a whole and determine if the

decision is reasonable and supported by substantial evidence. See Id. (citing Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

       Substantial evidence falls somewhere between a scintilla and a preponderance of evidence;

more precisely, “[i]t is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Martin, 894 F.2d at 1529 (quoting Bloodsworth, 703 F.2d at 1239) (other

citations omitted). If supported by substantial evidence, the Commissioner’s factual findings must

be affirmed even if the evidence preponderates against the Commissioner’s findings. See Martin,

894 F.2d at 1529. While the court acknowledges that judicial review of the ALJ’s findings is

limited in scope, the court also notes that review “does not yield automatic affirmance.” Lamb,

847 F.2d at 701.

VI.    Discussion

       A claimant “bears the burden of proving that she is disabled, and consequently, [she] is

responsible for producing evidence in support of [her] claim.” Ellison v. Barnhart, 355 F.3d 1272,

1276 (11th Cir. 2003) (citing 20 C.F.R. § 416.912(a)). Upon review of the record as a whole, the

court concludes that Plaintiff has not met this burden; thus, the court holds that the Commissioner’s

decision is supported by substantial evidence and is in accordance with applicable law.




                                                 8
        A.       The ALJ Properly Afforded Little Weight to the Opinions of the Consulting
                 Doctors.

        The weight the ALJ gives to a medical source’s opinion depends on three factors: (1) the

medical source’s relationship with the claimant, (2) the evidence the medical source presents to

support his opinion, and (3) the degree of consistency between the medical source’s opinion and

the medical evidence in the record as a whole. See 20 C.F.R. §§ 404.1527(c), 416.927(c)(2).

Furthermore, while the ALJ must give the opinion of a treating physician considerable weight

unless “good cause” is shown to the contrary, the ALJ does not owe great weight to the opinion of

a consulting physician who examines a claimant only one time. Phillips v. Barnhart, 357 F.3d

1232, 1240 (11th Cir. 2003); Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160 (11th Cir.

2004); Denomme v. Comm'r Soc. Sec., 518 F. App'x 875, 877 (11th Cir. 2013) (holding that the

ALJ does not have to defer to the opinion of a physician who conducted a single examination, and

who was not a treating physician). By definition, a treating physician is a claimant’s “own

physician…who has provided [claimant] with medical treatment or evaluation and who has…an

ongoing relationship with [claimant].” Nyberg v. Comm’r of Soc. Sec., 179 F. App’x 589, 591 n.3

(11th Cir. 2006) (quoting 20 C.F.R. § 404.1502).5

        In this case, the ALJ stated that she gave little weight to the opinions of both Dr. Oguntuyo

and Dr. Iyer, and the ALJ stated with clarity her reasons for giving such little weight to those

opinions. Neither Dr. Oguntuyo nor Dr. Iyer fall under the definition of Plaintiff’s treating

physician; rather, they are consulting physicians who examined the claimant on one occasion. The

ALJ explained that Dr. Oguntuyo’s report is “insufficiently specific” and inconsistent with the

Plaintiff’s treatment records and his own x-ray evidence. The ALJ explained that Dr. Iyer’s opinion


5
 The ALJ also determines the weight of a physician’s conclusory statements based on the extent to which the findings
are supported by clinical/laboratory findings and are consistent with other evidence within the record. Wheeler v.
Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986).

                                                         9
was based in part on newly reported problems which were inconsistent with the record as a whole.

Thus, since neither physician is Plaintiff’s treating physician and the evidence provided by both

doctors contradicts the medical record as a whole, the overall record provides substantial evidence

that the ALJ properly afforded little weight to the consulting physicians’ opinions.

       B.      The ALJ Properly Considered Plaintiff’s Combination of Impairments,
               Including Obesity, at Step Three of the Inquiry.

       At step three of the process, the ALJ must determine whether a claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. The Listing of Impairments

describes ailments that are considered severe enough to prevent a person from completing “any

gainful activity, regardless of his or her age, education, or work experience.” 20 C.F.R. §

404.1525(a). If a claimants' impairment “meets or equals one of the listed impairments, the

claimant is conclusively presumed to be disabled.” Bowen v. Yuckert, 482 U.S. 137, 141 (1987);

see also 20 C.F.R. § 404.1520(a)(4)(iii), (d). But importantly, a claimant bears the burden of

proving that her impairments meet or equal one included in the Listing. See Kalishek v.

Commissioner, 470 Fed. Appx. 868, 870 (11th Cir. 2012); Barron v. Sullivan, 924 F.2d 227, 229

(11th Cir. 1991).

       To prove a listed impairment or equivalent combination, Plaintiff must (1) establish that

she has a diagnosed condition that is included in the Listing and (2) provide objective medical

reports documenting that this condition meets the specific criteria of the applicable Listing and

duration requirement. See 20 C.F.R. § 404.1525(a)-(d); Wilson v. Barnhart, 284 F.3d 1219, 1225

(11th Cir. 2002). Additionally, to show that a combination of impairments equals an enumerated

impairment, the medical findings must be “at least equal in severity and duration to the listed

findings.” 20 C.F.R. § 404.1525(a)-(d); see Wilson, 284 F.3d at 1224; see also Sullivan v. Zebley,

                                                10
493 U.S. 521, 530 (1990) (holding that an impairment manifesting only some of [a Listing’s]

criteria, no matter how severely, does not qualify). More specifically, “obesity may increase the

severity of co-existing or related impairments to the extent that the combination of impairments

meets the requirements of a listing.” SSR 02-1p at *5.

       In this case, Plaintiff argues that the ALJ failed to discuss and evaluate her obesity and

accompanying impairments in accordance with SSR 02-1p in step three of the analysis. The court

disagrees.

       The ALJ explicitly mentioned in step two of her analysis that Plaintiff suffered from

morbid obesity. Furthermore, at step three the ALJ made clear that obesity is not a listed

impairment; however, she did consider the non-listed impairments, including obesity, in

combination with Plaintiff’s other impairments. Moreover, while determining Plaintiff’s RFC, the

ALJ made a blanket statement the she considered all symptoms suffered by the Plaintiff and

specifically mentioned Plaintiff’s weight loss medication in her reasoning for Plaintiff’s limited

light exertional RFC level. Thus, the court concludes that the ALJ properly considered Plaintiff’s

obesity – both at step three and throughout the remainder of the analysis.

       C.      The ALJ’s Decision That Plaintiff Can Perform a Limited Range of Light
               Exertional Work Is Supported by Substantial Evidence.

       Residual functional capacity is “an assessment of an individual’s ability to do sustained

work-related physical and mental activities in a work setting on a regular and continuing basis.”

SSR 96-8p. The RFC represents the most an individual can do despite her limitations. 20 C.F.R. §

416.945(a). When evaluating a claimant’s RFC, the ALJ must base her findings on “all of the

relevant medical and other evidence,” including a claimant’s testimony regarding the limitations

imposed by her impairments. 20 C.F.R. § 416.945(a)(3); see Phillips, 357 F.3d at 1238.




                                                11
           This court “may not decide the facts anew, reweigh the evidence, or substitute [its]

judgment for that of the Commissioner.” Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir.2005).

Rather, it must defer to the Commissioner's decision if it is supported by substantial evidence.

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.1983). Furthermore, there is no

requirement that the ALJ specifically refer to every piece of evidence that she used to render her

decision; instead, the ALJ’s decision has to demonstrate to this court that she considered the

claimant’s medical condition in its entirety. Adams v. Commissioner, 586 Fed. Appx. 531, 533

(11th Cir. 2014).

           In this case, the ALJ determined that Plaintiff has the residual functional capacity to

perform work at the light exertional level with other limitations. In reaching this determination,

the ALJ specifically stated that she considered the entirety of Plaintiff’s symptoms, in light of the

reasonable, objective medical evidence and other evidence (including Plaintiff’s testimony). The

ALJ also detailed several pieces of evidence that she evaluated, such as Plaintiff’s medical history

through her visits to Gilbreath, her visits to both consulting physicians in the record, and Plaintiff’s

Body Mass Index history.6 Therefore, after careful review, the court concludes that the ALJ's fact

finding is supported by substantial evidence.

           D.       The ALJ Properly Considered Plaintiff’s Age (And Other Concerns)
                    Regarding the Grids Within the Medical-Vocational Guidelines.

           The Medical–Vocational Guidelines, found at 20 C.F.R. Part 404, Subpart P, Appendix 2,

are used to make determinations of disability based upon vocational factors and the claimant's

residual functional capacity when the claimant is unable to perform vocationally relevant past

work. 20 C.F.R. Part 404, Subpart P, Appendix 2, § 200.00(a). Such determinations, however, are

only conclusive when all criteria of a particular rule are met. Id. On the other hand, when a claimant


6
    As stated above, the ALJ also explained her reasons for discounting the opinions of the consulting physicians.

                                                           12
cannot substantially perform all the exertional demands at a given RFC level, the Guidelines

provide a framework for the Commissioner’s decision. See SSR 83-12, 83-14.

       Plaintiff claims that the ALJ failed to apply Medical-Vocational Guidelines 201.10, which

would result in a finding that Plaintiff is under a disability under the Social Security Act. However,

Rule 201.10 relates to claimants that are limited to sedentary work. See 20 C.F.R. Part 404, Subpart

P, Appendix 2.

       Here, the ALJ determined that Plaintiff’s RFC amounted to the light exertional level

subject to certain limitations, and that finding is supported by substantial evidence. The ALJ

further considered Plaintiff’s age as “closely approaching advanced age,” education as “at least a

high school education and able to communicate English,” and work experience as “skilled or

semiskilled.” And, as the ALJ correctly stated, the transferability of Plaintiff’s work experience is

not material since both Medical-Vocational Rule 202.14 and 202.15 result in a finding that Plaintiff

is “not disabled” under the Social Security Act. Thus, after considering Plaintiff’s RFC level and

vocational attributes and the Vocational Expert’s testimony, the ALJ applied the proper framework

under the Medical-Vocational Rules to conclude that the Plaintiff is not under a disability, as

defined by the Social Security Act.

VII.   Conclusion

       The court concludes that the ALJ’s determination that the Plaintiff is not disabled and can

perform limited light work is supported by substantial evidence and the ALJ applied the proper

legal standards in reaching this determination. The Commissioner’s final decision is therefore due

to be affirmed. A separate order in accordance with this memorandum decision will be entered.




                                                 13
DONE and ORDERED this July 17, 2019.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                 14
